—Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: Plaintiffs commenced this action to recover for personal injuries sustained by plaintiff wife as a result of a slip and fall on a snow-covered walk on the premises of defendant’s restaurant. Defendant appeals from an order denying its motion for summary judgment dismissing the complaint.
The proof is uncontroverted that a snowstorm was in progress at the time of plaintiff’s fall, and thus there can be no recovery against defendant. A landowner is not responsible for a failure to remove snow and ice until a reasonable time has elapsed after cessation of the storm (Drake v Prudential Ins. Co., 153 AD2d 924, 925; Newsome v Cservak, 130 AD2d 637, 637-638; Valentine v City of New York, 86 AD2d 381, 384, affd 57 NY2d 932). Thus, a landowner has no responsibility for snow and ice removal while a storm is in progress (Newsome v Cservak, supra; Rothrock v Cottom, 115 AD2d 242, lv denied 68 NY2d 601; Valentine v City of New York, supra; Moorhead v Hummel, 36 AD2d 682, 683; Falina v Hollis Diner, 281 App Div 711, affd 306 NY 586). (Appeal from Order of Supreme Court, Monroe County, Wisner, J.—Summary Judgment.) Present—Denman, P. J., Green, Balio, Fallon and Boehm, JJ.